NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporters@sjc.state.ma.us

19-P-1163                                              Appeals Court

 HENRY W. COMSTOCK, JR., trustee,1 & another2 vs.       ZONING BOARD
               OF APPEALS OF GLOUCESTER & others.3


                            No. 19-P-1163.

              Essex.      May 6, 2020. - August 3, 2020.

               Present:   Vuono, Milkey, & Desmond, JJ.


Zoning, Nonconforming use or structure, Special permit,
     Variance, Height restriction, Accessory building or use.
     Practice, Civil, Zoning appeal. Municipal Corporations,
     By-laws and ordinances.



     Civil action commenced in the Superior Court Department on
June 29, 2017.

     The case was heard by Janice W. Howe, J., on a motion for
summary judgment.


     Mark L. Nestor for Robert Irwin & another.
     Liam T. O'Connell for the plaintiffs.
     Krisna M. Basu, Assistant General Counsel, for zoning board
of appeals of Gloucester.

     1   Of the 132 1/2 Wheeler Street Realty Trust.

     2 Walter Donovan, individually and as trustee of the Walter
C. Donovan Trust - 2007. Sarah Donovan was a nominal plaintiff
but did not participate in the appeal.

     3   Robert Irwin and Pamela Irwin.
                                                                     2




    MILKEY, J.     This is a zoning dispute between the owners4 of

adjacent waterfront parcels in Gloucester.    On the parcel owned

by the defendants Robert and Pamela Irwin, there is a residence

and a detached, one-car garage.    The garage is dilapidated, and

in 2017, the Irwins sought local approval to tear it down and to

replace it with a new garage on the same footprint.    The

plaintiff Walter Donovan -- whose property directly abuts the

Irwins -- spoke in support of the Irwins' project at the hearing

before the defendant zoning board of appeals (ZBA).    On May 11,

2017, the ZBA unanimously approved the project, issuing two

special permits and two variances.

    Notwithstanding his initial support for the replacement of

the garage, Donovan filed an action pursuant to G. L. c. 40A,

§ 17, challenging the ZBA's approval.    A Superior Court judge

granted summary judgment in Donovan's favor on the ground that

the Irwins needed -- in addition to the four approvals they had

received -- a variance with respect to the height of the

proposed garage.    In reaching her conclusion, the judge relied

on our decision in Deadrick v. Zoning Bd. of Appeals of Chatham,




    4  Henry W. Comstock, trustee of 132 1/2 Wheeler Street
Realty Trust, holds title to 132 1/2 Wheeler Street via a
nominee trust that has one beneficiary, the Walter C. Donovan
Trust - 2007. Walter C. Donovan is the sole trustee and sole
beneficiary of the Walter C. Donovan Trust - 2007.
                                                                      3


85 Mass. App. Ct. 539 (2014).     We reverse and take this

opportunity to clarify the meaning of Deadrick.5

     Background.   1.   Proposed garage.   As noted, the proposed

garage would have the same footprint as the existing one.      That

footprint is a thirteen by twenty-three foot rectangle, with the

short sides lying parallel to the street and the long sides

lying parallel to the boundary between the parties' properties.

The side of the garage facing Donovan's property lies

approximately five feet from the property line, well short of

the ten-foot side-yard setback required by the applicable zoning

ordinance.

     The proposed garage differs from the existing one

principally with respect to the configuration of its roof.      The

roof of the existing garage is unusual in that its ridgeline is

parallel to the short sides of the rectangle.     The Irwins

propose to reorient the ridgeline so that it runs parallel to

the long side of the rectangle (and thus parallel to the

boundary between the lots).     In this manner, the gable of the

garage would now face the street.




     5 The ZBA also filed a notice of appeal even though it
elected not to participate in the summary judgment proceedings.
Donovan argues that the ZBA waived its right to appeal, and the
ZBA counters that it should not be deemed to have waived its
right to appeal where, as here, the judge ultimately resolved
the case on a ground that she raised sua sponte. We need not
resolve whether the ZBA's appeal is properly before us.
                                                                    4


     The overall height of the proposed garage would be about

three feet taller than the existing garage, rising to about

fifteen feet overall.6   According to the Irwins, the added height

is necessary to accommodate a standard-sized garage door, a

contention Donovan has not challenged.    Other details about the

roof are reserved for later discussion.

     2.   Permitting process.   The existing garage is considered

a preexisting nonconforming structure for two reasons:    the lot

is undersized and the garage lies closer to the lot boundaries

than allowed under current side-yard and front-yard setback

requirements.   The Irwins sought two special permits to allow

their proposal to go forward:   one seeking to modify a

preexisting nonconforming structure, and the other to allow a

building that exceeded the twelve-foot height limitation

applicable to accessory buildings that do not comply with the

setback requirements of the principal building.7   The ZBA also

treated the Irwins' application as requesting variances from




     6 It bears noting that with the ridgeline of the garage
reoriented, the height of the proposed garage on the side
closest to Donovan's property would be lower than the existing
garage.

     7 Section 3.2.1 n.(d) of the city's zoning ordinance states:
"If the accessory building complies with the front, side and
rear yard setbacks for the principal building, the maximum
building height for the accessory building shall be that of the
principal building. If the accessory building does not comply
with said setbacks, the maximum height shall be 12 feet."
                                                                   5


applicable setback requirements, although the record is not

clear that the Irwins actually had requested them.8

      No one opposed the Irwins' project at the scheduled public

hearing.   Three neighbors, including Donovan, spoke in favor of

it.   The ZBA concluded that the proposed garage would result in

a significant improvement, finding as follows:   the existing

garage "can only be characterized as an eyesore on this

otherwise well-maintained residential street[,]" "the rebuilt

garage will be thoroughly in keeping with neighborhood

character, appearance and structural density . . . [and]

rotating the ridgeline of the garage so that its gabled end

faces the street will vastly improve its appearance."     With

regard to the increase in the overall height of the garage, the

ZBA found that in light of the sloping nature of the site, the

increased height was "necessary to allow for a normal eight foot

high garage door and sufficient pitch of the roof."     The ZBA

also found no adverse impacts from the increased height,

specifically finding "that the structure will not obstruct views

or overshadow other homes . . . [or] compromise utility lines or




      8On the preprinted form that the Irwins completed, they had
checked a box indicating they were seeking special permits, but
had not checked any box indicating that they were seeking a
variance. The completed application did note that the garage
would not comply with the current side-yard setback requirement.
                                                                   6


otherwise result in adverse neighborhood impacts."   On this

basis, the ZBA issued both requested special permits.

    The ZBA also approved variances from the otherwise

applicable side-yard and front-yard setback requirements,

reasoning as follows:

    "The board finds that literal enforcement of the applicable
    provisions of the zoning ordinance would involve
    substantial hardship to petitioners, in that their present
    garage is clearly in need of replacement and the steep
    sloping contours of their undersized lot dictate that the
    new garage be sited precisely where the old one was, at the
    high end of the Site, close to the street. . . . The board
    also finds that the topographic constraints presented by
    this case are unique to petitioners' property and not
    generally applicable to their zoning district. Finally,
    the board finds that petitioner[s'] new garage will be
    consistent with neighborhood appearance and structural
    density."

At the same time that it allowed these variances, the ZBA

questioned whether they even were necessary, commenting "that

the new garage will not intrude any further into side and right

front yard setbacks than the garage that it is replacing;

indeed, there is some question under Deadrick whether a variance

is even required."

    The ZBA noted that although Donovan spoke in support of the

Irwins' proposal, he did express "a concern whether the new

orientation of the garage might create flooding onto his
                                                                     7


property."9    As the ZBA explained, it "dealt with this issue by

requiring that a drainage plan be prepared and submitted to the

Engineering Department for approval."     Why this resolution did

not satisfy Donovan's stated drainage concerns is not entirely

clear on the limited record before us.10    In addition, tension

arose over the state of the retaining wall that separated the

two properties and the exact location of the boundary line.     In

any event, the relationship between the neighbors deteriorated,

and Donovan commenced this action.

     3.   Trial court ruling.    The Irwins moved for summary

judgment.     With respect to the two special permits, they argued

that in light of the undisputed underlying facts, the wording of

the applicable ordinance provisions, and the deference owed to

the ZBA, no serious challenge could be mounted to the ZBA's




     9 For this reason, Donovan later characterized his position
at the hearing as one of "conditional[] support[]."

     10According to Donovan's deposition testimony, the Irwins
were "vague" about their specific drainage plans, and they
stated they were not going to submit the required drainage plan
to the city (claiming that the city engineer told them they did
not have to do so). The Irwins paint a starkly different
picture. By contrast, in her deposition testimony, Pamela Irwin
claimed that she and her husband were forthcoming with Donovan
and told him that water from the roof's gutters would be
directed into a dry well on their property, and they stood
ready, willing, and able to submit a drainage plan to the city.
The record indicates that the drainage issues also arose in a
separate proceeding before the city's conservation commission,
although little detail about that proceeding has been included
in the record before us.
                                                                    8


decision to issue the special permits.      With respect to the

variances, they argued that no variances in fact were required,

so that the judge need not consider the validity of the ZBA's

issuance of them.    After the hearing, the judge not only denied

the Irwins' motion, but also granted summary judgment in favor

of Donovan.    See Mass. R. Civ. P. 56 (c), as amended, 436 Mass.

1404 (2002).    Relying on Deadrick, the judge ruled that the

Irwins needed an additional variance -- not merely a special

permit -- to exceed the applicable height restriction.        The

judge did not reach the dispute over whether variances were

needed with regard to the setback issues.

     Discussion.     1.   Protection offered by statute and

ordinance.     Section 6 of G. L. c. 40A provides a certain level

of protection to all structures that predate applicable zoning

restrictions.11    See Bellalta v. Zoning Bd. of Appeals of

Brookline, 481 Mass. 372, 376-377 (2019) (explaining structure


     11 Providing such protection commonly is known -- in the
case law and otherwise -- as "grandfathering." We decline to
use that term, however, because we acknowledge that it has
racist origins. Specifically, the phrase "grandfather clause"
originally referred to provisions adopted by some States after
the Civil War in an effort to disenfranchise African-American
voters by requiring voters to pass literacy tests or meet other
significant qualifications, while exempting from such
requirements those who were descendants of men who were eligible
to vote prior to 1867. See Webster's Third New International
Dictionary 987 (2002) (definition of "grandfather clause");
Benno C. Schmidt, Jr., Principle and Prejudice: The Supreme
Court and Race in the Progressive Era, 82 Colum. L. Rev. 835
(1982).
                                                                    9


of G. L. c. 40A, § 6).     Generally speaking, preexisting

nonconforming structures lose the protection provided by the

statute when the structures are extended or structural changes

are made to them.    Rockwood v. Snow Inn Corp., 409 Mass. 361,

364 (1991).   However, if the structure in question is a single-

or two-family residence, the statute provides an additional

layer of protection.    Bellalta, supra.   Such structures can be

modified, extended, or reconstructed as of right "so long as the

'extended or altered' structure 'does not increase' its

'nonconforming nature.'"    Id. at 377, quoting G. L. c. 40A, § 6.

Moreover, even where the changes do increase the nonconforming

nature of a protected residence, they still can be undertaken by

special permit so long as the permit granting authority finds

"that the proposed modification would not be 'substantially more

detrimental' to the neighborhood than is the existing

nonconformity."     Bellalta, supra at 377-378.   See Gale v. Zoning

Bd. of Appeals of Gloucester, 80 Mass. App. Ct. 331, 336-338

(2011).12

     The protection that the statute offers to preexisting

nonconforming one- and two-family residences does have limits.

Where the modification or reconstruction would add an additional




     12It bears noting that Gale involved an increase in a
setback nonconformity under the same zoning ordinance applicable
here.
                                                                 10


nonconformity to existing ones, then it is not sufficient for

the owner to obtain a special permit based on a finding that the

change will not be substantially more detrimental to the

neighborhood.   Deadrick, 85 Mass. App. Ct. at 547-553.    Rather,

the owner would need to obtain a variance to allow the

additional nonconformity.   Id.

     The Irwins' garage is not itself a single- or two-family

residence, but instead is a freestanding structure used for an

accessory purpose.   Donovan argues that it therefore does not

enjoy the extra layer of protection that the statute provides to

single- and two-family residences.   We need not resolve that

issue, however, because municipalities are free to adopt more

forgiving rights so long as they do so explicitly.   See

Marinelli v. Board of Appeals of Stoughton, 65 Mass. App. Ct.

902, 903 (2005).13   Here, the city has adopted a zoning ordinance




     13Although we do not reach the question whether the
Legislature intended that the extensive statutory protection
afforded to one- and two-family residences also applies to
buildings that serve as accessory structures to such residences,
we do note that at least one case touches on that issue. In
Bjorklund v. Zoning Bd. of Appeals of Norwell, 450 Mass. 357,
362-363 (2008), the Supreme Judicial Court set forth certain
examples of "small-scale alterations, extensions, or structural
changes to a preexisting house" that nevertheless could be
allowed as of right because they did not increase the
nonconforming nature of the residence. The addition of small
storage sheds is included on that list. Id. at 362. Also
included is the addition of a one-story, two-car garage, without
mention of whether such a garage was attached or freestanding.
Id.
                                                                       11


that extends to accessory structures the same extra level of

protection that applies to the single- and two-family residences

that such structures serve.     Section 2.4.4 of the ordinance

(which exempts some projects involving prior nonconforming

single- and two-family residences from the need even for a

special permit) states that "the term 'single and two-family

residence' shall include accessory structures to such

residences."   Similarly, § 2.4.3, which, inter alia, authorizes

the issuance of special permits for modifications to preexisting

nonconforming structures that "will not be substantially more

detrimental to the neighborhood," expressly applies to the

"reconstruction of a single or two-family residence or an

accessory structure thereto."

    2.   Whether variance is needed for height.     Relying on our

decision in Deadrick, the judge concluded that because the

proposed garage would not comply with the otherwise applicable

twelve-foot height limit, the Irwins needed to secure a variance

from that limit.   A close examination of Deadrick reveals the

flaw in that reasoning.

    Deadrick, 85 Mass. App. Ct. at 540-541, involved the

replacement of a preexisting nonconforming home in a coastal

zoning district that had a twenty-foot height restriction.       The

local zoning board issued a special permit allowing the project

even though it was uncontested that the new home would be more
                                                                      12


than twenty feet tall.    Id. at 540.      Concluding that the new

home would create an additional nonconformity (a violation of

the height limit), a Land Court judge ruled that the project

required a variance.     Id. at 540-541.    We concluded that the

judge's reasoning that a variance would be required would be

correct if his premise were correct that the project would

create an additional nonconformity.        Id. at 545.   Key to our

reasoning was that a contrary ruling would create a gross

disparity between how owners of conforming structures and owners

of nonconforming structures would be treated:       an owner of an

existing conforming structure could not build an addition that

created a dimensional nonconformity without a variance, while an

owner of preexisting nonconforming structure could do so based

merely on a finding that the change would not cause substantial

detriment to the neighborhood.     Id. at 553 (stating that such

disparate treatment revealed "fallacy" of argument that variance

was not required for additional nonconformity).

     At the same time, however, we pointed out in Deadrick that

the local zoning board had not addressed whether the proposed

home would be entitled to an exemption from the height

restriction.14   Id. at 545-547.   If the proposal were entitled to




     14Under the relevant zoning bylaw, a homeowner was exempted
from the height restriction to the extent that the additional
height was driven by the need to comply with regulations imposed
                                                                   13


such treatment, then the premise of the judge's ruling -- that

the proposal would introduce an additional nonconformity --

would be in error.    We therefore vacated the judgment and

remanded the case for a determination whether the new home in

fact would be bound by the height limit, or could win an

exemption from it (in which case no variance would be required).

Id. at 544-547, 553-554.

     In the case before us, § 3.2.1 of the zoning ordinance

allows owners to build accessory structures up to twelve feet

high even where the structure does not comply with setback

requirements.15   It also allows owners to exceed that height if

they secure approval through a separate special permit process

open to the owners of conforming structures and nonconforming

structures alike.    Those who secure approval to exceed the

twelve-foot height restriction in this manner would not be

creating a new nonconformity; they would be proceeding in full

compliance with the provisions governing maximum building

height.   Just as the property owners in Deadrick would not need

a variance if the local zoning board were to determine on remand



by the Federal Emergency Management Agency.    Deadrick, 85 Mass.
App. Ct. at 544 & n.5.

     15In fact, had the proposed garage complied with the
setbacks applicable to the Irwin home, it could have been as
tall as that home (up to thirty feet). Because of the setback
nonconformities here, the twelve-foot height limit applied.
                                                                   14


that they were entitled to an exemption from the otherwise

applicable height restriction there, so too the Irwins need not

seek a variance from the height restriction here given that the

ZBA has determined that they are entitled to increased height

under the separate special permit process devoted to that

question.16   Properly read, Deadrick supports the Irwins, not

Donovan.    The judge erred in concluding that the Irwins needed a

variance for their garage to exceed twelve feet in height.

     3.    Whether variance is needed for setback nonconformities.

Having concluded that the judge improperly granted summary

judgment to Donovan, we turn to whether summary judgment should

have entered in favor of the Irwins.   To succeed in challenging

the two special permits, Donovan would have to show that the

ZBA's issuance of them was "based on a legally untenable ground,

or [was] unreasonable, whimsical, capricious or arbitrary."




     16The fact that the dispensation to exceed the otherwise
applicable height limit came through an approval termed a
"special permit" does not change the analysis. While cases such
as Deadrick employ shorthand references to whether a given
modification to a nonconforming structure can be made by special
permit, the special permit process referenced is the one created
by G. L. c. 40A, § 6, under which preexisting nonconforming
single- and two-family residences may be altered in a way that
increases the nature of an existing nonconformity so long as the
project will not be substantially more detrimental to the
neighborhood. Nothing in these cases precludes owners of
preexisting nonconforming residences from making use of separate
municipal, generally applicable special permit provisions that
offer relief from otherwise applicable dimensional requirements.
                                                                  15


MacGibbon v. Board of Appeals of Duxbury, 356 Mass. 635, 639

(1970).   In light of the limited nature of the Irwins' project,

the uncontested benefits of replacing the dilapidated garage,

and the fact that the ZBA addressed the only concerns that

anyone had raised by requiring that the Irwins secure city

approval of a drainage plan before constructing the proposed

garage, Donovan cannot meet that burden.17    Indeed, Donovan made

no claim that the special permits were invalid when he opposed

the Irwins' motion for summary judgment.

     Instead of contesting the special permits, Donovan focused

on potentially more fertile ground:   the issuance of the

variances from the setback requirements.     See Deadrick, 85 Mass.

App. Ct. at 553 (noting that property owners seeking variance

face "significantly more stringent burden").     In particular,

Donovan focused on the undisputed fact that although the

footprint of the proposed garage would be the same as that of

the existing garage, the eaves of the reconfigured roof would

extend ten additional inches into the airspace of the side yard.




     17As previously mentioned, see note 10, supra, Donovan has
suggested that the Irwins might not comply with the requirement
that they submit a drainage plan to the city's engineering
department before constructing their garage. In that event,
however, Donovan would have available remedies to pursue
enforcement. See Barkan v. Zoning Bd. of Appeals of Truro, 95
Mass. App. Ct. 378, 384-385 (2019) (describing abutter's ability
to pursue zoning enforcement pursuant to G. L. c. 40A, §§ 7, 8,
17).
                                                                    16


According to Donovan, this required the Irwins to obtain a

variance from the side-yard setback, and whether the variance

that the ZBA granted from that setback was valid could not be

resolved in the Irwins' favor on summary judgment.

     On two separate grounds, the parties contest whether the

extension of the reconfigured roof a mere ten inches further

into the side yard would materially exacerbate the existing

nonconformity.   First, the parties disagree whether under the

specific wording of the ordinance, a roof overhang of less than

three feet is allowed as a matter of right.18   Second, they

disagree whether, in any event, the extra ten inches of

intrusion is so de minimis that it could not reasonably be said

to increase the garage's "nonconforming nature."     Bjorklund v.

Zoning Bd. of Appeals of Norwell, 450 Mass. 357, 362-363 (2008)

(enumerating examples -- such as construction of dormer -- that,

as matter of law, are not deemed to increase nonconforming

nature of existing home on undersized lot).19   We need not


     18The ordinance defines "yard" to exclude "projections of
not more than three feet into required yards for such
architectural features of a building as . . . eaves." The
Irwins argue that this means that eaves that overhang less than
three feet do not count as intrusions into a side or front yard.
Donovan argues that the definition at most allows eaves to
extend three feet past the allowed setback, not three feet
beyond a building that already lies well within the setback.

     19Bjorklund did not involve nonconformity with dimensional
requirements such as setbacks. In Bellalta, 481 Mass. at 374,
the proposed modifications would cause an incremental increase
                                                                   17


resolve either issue.   That is because even if the extension of

the eaves into the airspace of the side yard were deemed to

increase the nonconforming nature of the garage, that increase

still would not require a variance.   Rather, as noted above,

municipal zoning boards are empowered to issue special permits

allowing the reconstruction of preexisting nonconforming

residences that would increase existing nonconformities so long

as they find that the reconstruction would not be substantially

more detrimental to the neighborhood.20   Bellalta, 481 Mass. at

385-386; Gale, 80 Mass. App. Ct. at 336-338.   The ZBA made that

very finding and Donovan makes no challenge to it.   As a matter

of law, no variances from the setback requirements were

required.

     Conclusion.   Because no variances were needed and Donovan

made no claim during the motion proceedings that the special

permits that the ZBA issued to the Irwins were invalid, the




in the already nonconforming "floor area ratio" of the home.
The court nevertheless questioned whether this would increase
the nonconforming nature of the home, characterizing this issue
as "hardly self-evident." Id. at 382. Ultimately, the court
passed over this question and rested on other grounds. Id.

     20In his brief and again at oral argument, Donovan argued
that the particular language of the height provisions of the
ordinance provided that a preexisting nonconforming structure
would lose its protected status with regard to existing setback
intrusions if it obtained a special permit allowing a height of
greater than twelve feet. It suffices to say that the language
of the ordinance does not support such a construction.
                                                                  18


Irwins were entitled to summary judgment.   Accordingly, we

vacate the judgment in favor of Donovan and remand the case for

the entry of judgment in favor of the Irwins.

                                   So ordered.